                                  Case 8:20-cv-01979-DOC-ADS
                                       Case 8:21-cv-00928 Document
                                                              Document
                                                                   1 Filed
                                                                       105-1
                                                                           05/20/21
                                                                               Filed 05/28/21
                                                                                      Page 1 ofPage
                                                                                               27 Page
                                                                                                    1 of 27
                                                                                                         ID #:1
                                                                                                             Page ID
                                                                     #:5238


                                  1
                                      Thiago Coelho (SBN 324715)
                                  2   thiago@wilshirelawfirm.com
                                  3   Robert Dart (SBN 264060)
                                      rdart@wilshirelawfirm.com
                                  4   Cinela Aziz (SBN 318192)
                                  5   cinela@wilshirelawfirm.com
                                      Jessica Behmanesh (SBN 336128)
                                  6   jbehmanesh@wilshirelawfirm.com
                                  7   WILSHIRE LAW FIRM, PLC
                                      3055 Wilshire Blvd., 12th Floor
                                  8   Los Angeles, California 90010
                                  9   Telephone: (213) 381-9988
                                      Facsimile: (213) 381-9989
                                 10

                                 11   Attorneys for Plaintiff
                                      and the Putative Class
                                 12
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13

                                 14
                                                          UNITED STATES DISTRICT COURT

                                 15
                                                        CENTRAL DISTRICT OF CALIFORNIA

                                 16   KRISTA ROBLES, individually and
                                      on behalf of all others similarly
                                 17   situated,
                                                                           CLASS ACTION COMPLAINT
                                 18                      Plaintiff,
                                 19         vs.
                                                                           DEMAND FOR JURY TRIAL
                                 20   GOJO INDUSTRIES, INC.
                                 21   D/B/A PURELL, an Ohio
                                      Corporation, and DOES 1 through 10
                                 22

                                 23                      Defendant.
                                 24

                                 25

                                 26

                                 27

                                 28

                                                     COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 8:20-cv-01979-DOC-ADS
                                       Case 8:21-cv-00928 Document
                                                              Document
                                                                   1 Filed
                                                                       105-1
                                                                           05/20/21
                                                                               Filed 05/28/21
                                                                                      Page 2 ofPage
                                                                                               27 Page
                                                                                                    2 of 27
                                                                                                         ID #:2
                                                                                                             Page ID
                                                                     #:5239


                                  1                                    TABLE OF CONTENTS
                                  2

                                  3    I.     NATURE OF ACTION ........................................................................ 1
                                  4    II.    THE PARTIES ...................................................................................... 5
                                  5    III.   JURISDICTION AND VENUE ........................................................... 5
                                  6    IV.    FACTUAL ALLEGATIONS ............................................................... 6
                                  7    V.     CLASS ACTION ALLEGATIONS .................................................... 8
                                  8    VI.    FIRST CAUSE OF ACTION
                                  9           (Intentional Misrepresentation)......................................................... 12
                                 10    VII. SECOND CAUSE OF ACTION
                                 11           (Negligent Misrepresentation) ........................................................... 19
                                 12    VIII. THIRD CAUSE OF ACTION
3055 Wilshire Blvd, 12th Floor




                                              (Violation of California False Advertising Law [“FAL”],
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13

                                 14           Cal. Bus. & Prof. Code § 17500 et. seq.) ........................................... 21
                                 15    IX.    FOURTH CAUSE OF ACTION
                                 16           (Violation of the Unfair Competition Law [“UCL”],
                                 17           Cal. Bus. & Prof. Code § 17200, et seq.) ........................................... 22
                                 18    X.     PRAYER FOR RELIEF .................................................................... 25
                                 19    XI.    DEMAND FOR JURY TRIAL .......................................................... 25
                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                                 i
                                                                        TABLE OF CONTENTS
                                  Case 8:20-cv-01979-DOC-ADS
                                       Case 8:21-cv-00928 Document
                                                              Document
                                                                   1 Filed
                                                                       105-1
                                                                           05/20/21
                                                                               Filed 05/28/21
                                                                                      Page 3 ofPage
                                                                                               27 Page
                                                                                                    3 of 27
                                                                                                         ID #:3
                                                                                                             Page ID
                                                                     #:5240


                                  1              Plaintiff KRISTA ROBLES (“Plaintiff”), individually and on behalf of all
                                  2   others similarly situated, brings this action based upon personal knowledge as to
                                  3   herself and her own acts, and as to all other matters upon information and belief,
                                  4   based upon, inter alia, the investigation of her attorneys.
                                  5                                   I.      NATURE OF THE ACTION
                                  6              1.      Defendant GOJO Industries (“GOJO” or “Defendant”) is an Ohio
                                  7   corporation headquartered in Akron, Ohio that, among other things, produces hand
                                  8   hygiene products.
                                  9              2.      GOJO is the manufacturer, distributor, and marketer of Purell Hand
                                 10   Sanitizer, an alcohol-based hand sanitizer, which consists of 70 ethyl alcohol, or
                                 11   ethanol, as its primary ingredient. Purell is one of the world’s most, if not the most,
                                 12   well-known and best-selling hand sanitizers. GOJO includes, printed on the bottles
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   which contain Purell Hand Sanitizer, a statement that the product kills more than
                                 14   99.99% of germs, or that the product kills more than 99.99% of illness causing
                                 15   germs. GOJO’s Purell Advanced Hand Sanitizer and all similar GOJO hand-
                                 16   sanitizers state on their bottles either that the product, “Kills More Than 99.99% of
                                 17   Germs,” or that it “Kills More Than 99.99% of Illness Causing Germs.”
                                 18              3.      These statements, in that they are made with a degree of certainty to
                                 19   the hundredth digit, necessarily imply that a scientific study proves that the products
                                 20   in fact kill more than 99.99% germs, including illness-causing germs. Accordingly,
                                 21   they are false statements, as no scientific study supports them.
                                 22              4.      In fact, it is scientifically proven that alcohol-based hand-sanitizer
                                 23   does not kill many types of illness causing germs.                   It does not kill many non-
                                 24   enveloped viruses, such as norovirus. “Norovirus is the leading cause of foodborne
                                 25   illness in the United States. It causes 58% of foodborne illnesses acquired in the
                                 26   United States.”1 It is hard to believe that Defendant’s hand-sanitizer kills more than
                                 27   99.99% of germs, or more than 99.99% of illness causing germs, while excluding
                                 28   1
                                          https://www.cdc.gov/norovirus/trends-outbreaks/burden-US.html.
                                                                            1
                                                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 8:20-cv-01979-DOC-ADS
                                       Case 8:21-cv-00928 Document
                                                              Document
                                                                   1 Filed
                                                                       105-1
                                                                           05/20/21
                                                                               Filed 05/28/21
                                                                                      Page 4 ofPage
                                                                                               27 Page
                                                                                                    4 of 27
                                                                                                         ID #:4
                                                                                                             Page ID
                                                                     #:5241


                                  1   the family of viruses that causes more than half of all food borne illnesses in the
                                  2   country. It also does not kill bacterial spores, protozoan cysts, some parasites like
                                  3   Giardia, and the diarrhea-causing bacterium Clostridium difficile. Organisms like
                                  4   spore-forming pathogenic bacteria, naked viruses, and parasites, because they are
                                  5   not significantly affected by alcohol, cannot be killed by Purell hand sanitizers.
                                  6   Moreover, studies have shown that some bacteria are becoming alcohol resistant.
                                  7   For these reasons, no scientific study proves with any degree of certainty the overall
                                  8   percentage of illness-causing germs which alcohol-based hand-sanitizer kills.
                                  9         5.     Further, the United States Food and Drug Administration (“FDA”)
                                 10   sent Defendant a letter, dated January 17, 2020 (“FDA Warning Letter”),
                                 11   delineating the misrepresentations Defendant has made in advertising the Purell
                                 12   Advanced Hand Sanitizer.2 The FDA notified Defendant that, as labeled at the time
3055 Wilshire Blvd, 12th Floor




                                      of the FDA Warning Letter’s delivery, “PURELL® Healthcare Advanced Hand
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13

                                 14   Sanitizers are unapproved new drugs in violation of section 505(a) of the Federal
                                 15   Food, Drug, and Cosmetic Act (FD&C Act or Act), 21 U.S.C. 355(a).”3
                                 16         6.     The FDA Warning Letter contains many representations made by
                                 17   GOJO regarding Purell Hand Sanitizer, including the claim contained on Purell
                                 18   hand sanitizers that they “[k]ill[] more than 99.99% of most common germs that
                                 19   may cause illness in a healthcare setting, including MRSA & VRE.”4         According
                                 20   to the FDA, these statements by GOJO “go beyond merely describing the general
                                 21   intended use of a topical antiseptic” as set forth in FDA regulations, but rather
                                 22   “clearly indicate [GOJO’s] suggestion that [Purell Hand Sanitizers] are intended for
                                 23   reducing or preventing disease...” 5 The FDA explained that reduction or prevention
                                 24   of disease are not scientifically supported as intended uses of alcohol-based hand
                                 25   sanitizer and that it, “is currently not aware of any adequate and well-controlled
                                 26   2
                                        https://www.fda.gov/inspections-compliance-enforcement-and-criminal-
                                 27   investigations/warning-letters/gojo-industries-inc-599132-01172020.
                                      3
                                        Id.
                                      4
                                 28     Id.
                                      5
                                        Id.
                                                                      2
                                                      COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 8:20-cv-01979-DOC-ADS
                                       Case 8:21-cv-00928 Document
                                                              Document
                                                                   1 Filed
                                                                       105-1
                                                                           05/20/21
                                                                               Filed 05/28/21
                                                                                      Page 5 ofPage
                                                                                               27 Page
                                                                                                    5 of 27
                                                                                                         ID #:5
                                                                                                             Page ID
                                                                     #:5242


                                  1   studies demonstrating that killing or decreasing the number of bacteria or viruses
                                  2   on the skin by a certain magnitude produces a corresponding clinical reduction in
                                  3   infection or disease caused by such bacteria or virus.”6 The FDA further stated that
                                  4   it is “not aware of any adequate and well controlled clinical trials in the published
                                  5   literature that support a determination that [Purell Hand Sanitizers] are generally
                                  6   recognized as safe and effective for use under the conditions suggested,
                                  7   recommended, or prescribed in their labeling.” 7
                                  8             7.   Defendant was clearly aware that no scientific study supported its
                                  9   99.99% efficacy claims, or Defendant’s suggestion that Purell Hand Sanitizers can
                                 10   reduce or prevent diseases, yet Defendant proceeded to make claims on the Purell
                                 11   Hand Sanitizers labels suggesting that Purell Hand Sanitizers kill almost all germs
                                 12   and are intended for reducing or preventing diseases, creating the clear impression
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   that this has been scientifically proven to be true. The product labels are therefore
                                 14   materially misleading in that they plainly state, in a manner giving the impression
                                 15   that it has been scientifically proven, that the products kill more than 99.99% of
                                 16   germs and more than 99.99% of illness causing germs, when studies show that they
                                 17   do not kill many types of illness causing germs. Hundreds of thousands of
                                 18   consumers have purchased these products, particularly during the ongoing COVID-
                                 19   19 pandemic, in the false belief that they have been proven to kill almost all germs,
                                 20   including almost all disease-causing germs. It has not been so proven. They have
                                 21   been misled.
                                 22             8.   Plaintiff and Class members are reasonable consumers who purchased
                                 23   Purell Hand Sanitizer because they believed that they would be protected from
                                 24   almost all disease-causing germs. Plaintiff and other reasonable consumers rely on
                                 25   statements made by well-known and long-standing brands such as Purell.
                                 26   Reasonable consumers do not independently verify the accuracy of claims made on
                                 27
                                      6
                                 28       Id.
                                      7
                                          Id.
                                                                       3
                                                       COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 8:20-cv-01979-DOC-ADS
                                       Case 8:21-cv-00928 Document
                                                              Document
                                                                   1 Filed
                                                                       105-1
                                                                           05/20/21
                                                                               Filed 05/28/21
                                                                                      Page 6 ofPage
                                                                                               27 Page
                                                                                                    6 of 27
                                                                                                         ID #:6
                                                                                                             Page ID
                                                                     #:5243


                                  1   the front labels of products. Plaintiff and other reasonable consumers consider
                                  2   efficacy an important factor when purchasing hand sanitizer. Plaintiff and other
                                  3   reasonable consumers purchase the hand sanitizer that they believe will kill the
                                  4   greatest number of germs. Plaintiff and other reasonable consumers view other
                                  5   factors, such as scent, bottle size, and moisturizing capabilities as secondary
                                  6   considerations to the product’s efficacy.
                                  7           9.      Reasonable consumers, such as Plaintiff, pay a price premium for
                                  8   Purell products because of statements that suggest that the hand sanitizer kills more
                                  9   than 99.99% of germs that can cause illness. GOJO charges consumers more for
                                 10   Purell Hand Sanitizers because it knows that consumers will pay a price premium
                                 11   for a product that promises to protect them from nearly all disease-causing germs.
                                 12   In fact, GOJO relies upon this consumer behavior in order to reap enormous profits
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   and maintain its position as the leading brand name hand sanitizer sold in the United
                                 14   States. For example, at Walmart, a two-liter bottle of Purell hand sanitizer with
                                 15   70% ethyl alcohol, which states that it kills more than 99.99% of germs, is sold for
                                 16   $22.49.8 In other words, reasonable consumers pay approximately 33 cents per
                                 17   ounce of Purell hand sanitizer. Meanwhile, Walmart sells a Hello Bello brand Hand
                                 18   Sanitizer Gel that does not make a claim about killing 99.99% or more germs for
                                 19   roughly 25 cents per ounce.9 Had Plaintiff and other reasonable consumers known
                                 20   the truth regarding Purell products, they would have purchased hand sanitizer
                                 21   products that cost less and achieve the same results.
                                 22   ///
                                 23
                                      8
                                 24     https://www.walmart.com/ip/PURELL-Advanced-Hand-Sanitizer-Refreshing-Gel-for-Workplaces-Clean-scent-2-
                                      Liter-pump-bottle-9625-04/22257378
                                      9
                                 25     https://www.walmart.com/ip/Hello-Bello-Hand-Sanitizer-Gel-Unscented-
                                      32oz/611055473?wpa_bd=&wpa_pg_seller_id=F55CDC31AB754BB68FE0B39041159D63&wpa_ref_id=wpaqs:
                                 26   Z_fm5wYjUjCZypBICmVmuUvInqAwQunj4gH9J4Bb8Q7XE537oSY8OqhekOJkjaePgQSJ6odAn4kKNkJmVifR
                                      IBcIK8XCyNJOTyKOcxmyeBRINKSlwijYfg522Y3sO2QUS3KJ99kuOoWiPmv0bPOmqQpErsEW4ikx_p-
                                 27   lYNPgKp4h5tzF5ZCe9ukgktD5xDLCzvutgEcxFvKSYet36H1sSQ&wpa_tag=&wpa_aux_info=&wpa_pos=3&wp
                                      a_plmt=1145x1145_T-C-IG_TI_1-6_HL-INGRID-GRID-NY&wpa_aduid=5fae0fe9-26ed-486a-80c1-
                                 28   6fea4af2c862&wpa_pg=search&wpa_pg_id=hand%20sanitizer&wpa_st=hand%2Bsanitizer&wpa_tax=1085666_5
                                      589682_2193188&wpa_bucket=__bkt__
                                                                         4
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 8:20-cv-01979-DOC-ADS
                                       Case 8:21-cv-00928 Document
                                                              Document
                                                                   1 Filed
                                                                       105-1
                                                                           05/20/21
                                                                               Filed 05/28/21
                                                                                      Page 7 ofPage
                                                                                               27 Page
                                                                                                    7 of 27
                                                                                                         ID #:7
                                                                                                             Page ID
                                                                     #:5244


                                  1         10.    As a result of Defendant’s deceptive and misleading practices, Plaintiff
                                  2   and the Class members were induced to purchase hand-sanitizers which do not
                                  3   perform as advertised. Defendant has made millions of dollars in fraudulent sales
                                  4   to individuals who Defendant told were receiving a product which had been proven,
                                  5   with a high degree of certitude, to kill almost every illness-causing germ.
                                  6   Defendant’s customers did not receive the benefit of their bargain. The products do
                                  7   not kill many types of germs that may cause illness.
                                  8                                   II.   THE PARTIES
                                  9         11.    Plaintiff Krista Robles (“Plaintiff”) is a California citizen residing in
                                 10   Orange County, California. Ever since the onset of COVID-19 on or about March
                                 11   2020, Plaintiff purchased Purell hand sanitizers multiple times throughout the year,
                                 12   including on or about December 4, 2020, when Plaintiff purchased a 28-ounce
3055 Wilshire Blvd, 12th Floor




                                      bottle of Purell’s Advanced Hand Sanitizer, an alcohol-based hand-sanitizer, from
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13

                                 14   a Target store located at 1893 W. Malvern Avenue, Fullerton, California 92833 for
                                 15   approximately $5.49 pre-tax.
                                 16         12.    GOJO Industries, Inc. is an Ohio corporation with its principal offices
                                 17   located in Akron, Ohio. GOJO does substantial business, including selling hand
                                 18   hygiene products under the brand name Purell, in California, and in the Central
                                 19   District specifically.
                                 20                            III.   JURISDICTION AND VENUE
                                 21         13.    This Court has subject-matter jurisdiction pursuant to CAFA because
                                 22   the amount in controversy exceeds the sum of $5,000,000, exclusive of costs and
                                 23   interests, there are more than 100 members in the proposed Class, and Defendant is
                                 24   a citizen of a State different from that of at least one Class member.
                                 25         14.    The Court has personal jurisdiction over Defendant because Defendant
                                 26   purposefully directed its activities toward California residents and because
                                 27   Plaintiff’s and Class members’ claims arise out Defendant’s business activities
                                 28   conducted in the State of California, and specifically in Orange County. California
                                                                                5
                                                     COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 8:20-cv-01979-DOC-ADS
                                       Case 8:21-cv-00928 Document
                                                              Document
                                                                   1 Filed
                                                                       105-1
                                                                           05/20/21
                                                                               Filed 05/28/21
                                                                                      Page 8 ofPage
                                                                                               27 Page
                                                                                                    8 of 27
                                                                                                         ID #:8
                                                                                                             Page ID
                                                                     #:5245


                                  1   provides the largest market of consumers to Defendant for sale of its products.
                                  2   Defendant derives the greatest number of sales of its products from California.
                                  3         15.    This Court also has supplemental jurisdiction over the state law claims
                                  4   pursuant to 28 U.S.C. § 1367(a) because all claims alleged herein form part of the
                                  5   same case or controversy.
                                  6         16.    Venue is appropriate in the Central District because, among other
                                  7   things: (a) Plaintiff purchased the products from a Target store in the Central
                                  8   District; and (b) many of the acts and omissions that give rise to the claims for relief
                                  9   alleged in this action took place in the Central District.
                                 10                           IV.   FACTUAL ALLEGATIONS
                                 11         17.    Plaintiff and Class members are individuals who purchased GOJO’s
                                 12   Purell brand alcohol-based hand sanitizer from many retailers, including mass-
3055 Wilshire Blvd, 12th Floor




                                      market retailers, such as Walgreens, Walmart, or – as in Plaintiff’s purchase -
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13

                                 14   Target. When Plaintiff and the Class members purchased the hand-sanitizers at
                                 15   issue, the labels on the bottles of hand-sanitizer stated prominently that the product
                                 16   “Kills More Than 99.99% of Germs,” or that the product “Kills More Than 99.99%
                                 17   of Most Illness Causing Germs.”
                                 18         18.    On the back label of Plaintiff’s Purell hand sanitizer, there is a
                                 19   statement that the product, “Kills 99.99% of most common germs that may cause
                                 20   illness.” Plaintiff did not read this statement. Further, a reasonable consumer who
                                 21   read this language would not understand it to take back the promises on the front of
                                 22   the bottles that suggest the product kills almost all disease-causing germs.
                                 23         19.    Plaintiff read the statement that the Purell hand sanitizer “Kills More
                                 24   Than 99.99% of Illness Causing Germs” on the product labels and relied on it when
                                 25   purchasing the products. Plaintiff believed that this statement meant that a scientific
                                 26   study proved that the product would kill more than 99.99% of all known germs,
                                 27   especially those that may cause illness. That is because the statement included an
                                 28
                                                                      6
                                                      COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 8:20-cv-01979-DOC-ADS
                                       Case 8:21-cv-00928 Document
                                                              Document
                                                                   1 Filed
                                                                       105-1
                                                                           05/20/21
                                                                               Filed 05/28/21
                                                                                      Page 9 ofPage
                                                                                               27 Page
                                                                                                    9 of 27
                                                                                                         ID #:9
                                                                                                             Page ID
                                                                     #:5246


                                  1   exact figure for the percentage of germs that would be killed—99.99%, which
                                  2   indicates that scientific evidence supports the 99.99% kill rate figure.
                                  3           20.      The statement created a false impression. No scientific study indicates
                                  4   that alcohol-based hand-sanitizers kill 99.99% of germs, let alone more than
                                  5   99.99% of germs, or more than 99.99% of illness-causing germs. In fact, many
                                  6   scientific studies show that hand-sanitizers do not kill many prominent and harmful
                                  7   germs, and that they are less effective than washing one’s hands.
                                  8           21.      First of all, studies show that some types of bacteria are becoming
                                  9   alcohol-resistant due to the use of hand-sanitizers. For instance, the bacterium
                                 10   Enterococcus faecium has been found to have become ten times more alcohol
                                 11   tolerant in the years after 2010 than it was in the years before 2010.10
                                 12           22.      Further, it is known in the scientific community that alcohol-based
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   hand sanitizers do not kill many non-enveloped viruses, such as norovirus.11
                                 14           23.      Third, it is also known that alcohol-based hand sanitizers do not kill
                                 15   bacterial spores, which are a leading cause of illness.12
                                 16           24.      Fourth, it has been shown that alcohol-based hand sanitizers do not kill
                                 17   protozoan cysts, which grow to become invasive parasites, such as Giardia.13
                                 18           25.      In light of the fact that evidence shows that many types of germs are
                                 19   not killed by alcohol-based hand-sanitizers, it appears extremely doubtful that these
                                 20   sanitizers in fact kill more than 99.99% of all germs, or more than 99.99% of illness-
                                 21   causing germs. In its Warning Letter to Purell, the FDA stated that it, “is currently
                                 22   not aware of any adequate and well-controlled studies demonstrating that killing or
                                 23   decreasing the number of bacteria or viruses on the skin by a certain magnitude
                                 24   produces a corresponding clinical reduction in infection or disease caused by such
                                 25
                                      10
                                         https://www.forbes.com/sites/brucelee/2018/08/04/how-this-bacteria-may-becoming-more-resistant-to-hand-
                                 26   sanitizer/#138e8d1722dd.
                                      11
                                         https://www.medicalnewstoday.com/articles/ 232708#1. As noted above, norovirus accounts for over half of the
                                 27   food-borne illnesses in the country.
                                      12
                                         https://www.researchgate.net/publication/ 43353621_Effectiveness_of_Alcohol-
                                 28   Based_Hand_Rubs_for_Removal_of_Clostridium _difficile_Spores_from_Hands
                                      13
                                         https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4510183/
                                                                          7
                                                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CaseCase
                                      8:20-cv-01979-DOC-ADS
                                           8:21-cv-00928 Document
                                                             Document
                                                                  1 Filed
                                                                       105-1
                                                                          05/20/21
                                                                              Filed 05/28/21
                                                                                    Page 10 ofPage
                                                                                               27 Page
                                                                                                   10 of ID
                                                                                                         27 #:10
                                                                                                              Page ID
                                                                     #:5247


                                  1   bacteria or virus.”14 Certainly, no study shows that the hand-sanitizers kill any
                                  2   given amount of germs such that an exact percentage of germs killed could be
                                  3   stated. Yet that is exactly what Defendant has done. Defendant made false
                                  4   statements.
                                  5           26.       Plaintiff purchased the hand-sanitizer, and paid a price premium, in
                                  6   reliance on these representations, believing that it had in fact been scientifically
                                  7   proven that the hand-sanitizers killed more than 99.99% of illness-causing germs.
                                  8   Plaintiff received a product that does not in fact kill more than 99.99% of illness
                                  9   causing germs. Plaintiff did not get the product that was advertised.
                                 10                            V.       CLASS ACTION ALLEGATIONS
                                 11           27.      Plaintiff brings this action on her own behalf and pursuant to Rule 23
                                 12   of the Federal Rules of Civil Procedure. Plaintiff intends to seek certification of a
3055 Wilshire Blvd, 12th Floor




                                      California Class, the members of which are collectively referred to herein as, “Class
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13

                                 14   members”. The Class is defined as follows:
                                 15
                                                All persons residing in the State of California who purchased
                                                Purell brand hand-sanitizer within the time spanning four years
                                 16             prior to the filing of this Complaint to entry of final judgment
                                 17             (the “Class”).
                                              28.      Excluded from the Class are: (a) Defendant, including any entity in
                                 18
                                      which Defendant has a controlling interest, is a parent or a subsidiary of, or which
                                 19
                                      is controlled by Defendant; (b) the officers, directors, and legal representatives of
                                 20
                                      Defendant; and (c) the judge and the Court personnel in this case as well as any
                                 21
                                      members of their immediate families. Plaintiff reserves the right to amend the
                                 22
                                      definition of the Class if discovery, further investigation and/or rulings by the Court
                                 23
                                      dictate that it should be modified.
                                 24
                                              29.      Ascertainability. The class is ascertainable from Defendant’s own
                                 25
                                      records. Defendant keeps records of the number of Purell Hand Sanitizers it has
                                 26

                                 27
                                      14
                                 28     https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-letters/gojo-
                                      industries-inc-599132-01172020.
                                                                          8
                                                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CaseCase
                                      8:20-cv-01979-DOC-ADS
                                           8:21-cv-00928 Document
                                                             Document
                                                                  1 Filed
                                                                       105-1
                                                                          05/20/21
                                                                              Filed 05/28/21
                                                                                    Page 11 ofPage
                                                                                               27 Page
                                                                                                   11 of ID
                                                                                                         27 #:11
                                                                                                              Page ID
                                                                     #:5248


                                  1   shipped to each of its various retailers, and the number of units of Purell Hand
                                  2   Sanitizers sold during the Class period.
                                  3         30.    Numerosity. The members of the Class are so numerous and
                                  4   geographically dispersed that individual joinder of all Class members is impractical.
                                  5   While the exact number of Class members is unknown to Plaintiff at this time, given
                                  6   the amount of Defendant’s hand-sanitizer sold in California, it stands to reason that
                                  7   the number of Class members is at least in the thousands. Class members are readily
                                  8   identifiable from information and records in Defendant’s possession, custody, or
                                  9   control, such as shipping and sales records, and Class members may be notified of
                                 10   the pendency of this action by recognized, Court-approved notice dissemination
                                 11   methods.
                                 12         31.    Commonality and Predominance. Defendant has acted with respect to
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   Plaintiff and the other members of the Class in a manner generally applicable to
                                 14   each of them. There is a well-defined community of interest in the questions of law
                                 15   and fact involved, which affect all Class members. The questions of law and fact
                                 16   common to the Class members predominate over any questions affecting only
                                 17   individual Class members. These common questions of law and fact include,
                                 18   without limitation:
                                 19         a.     Whether Defendant’s advertisement that its hand sanitizers “kills more
                                 20                than 99.99% of germs” was misleading to a reasonable consumer;
                                 21         b.     Whether Defendant’s advertisement that its hand sanitizers “kills more
                                 22                than 99.99% of illness causing germs” was misleading to a reasonable
                                 23                consumer;
                                 24         c.     Whether Defendant’s hand-sanitizers contain the statement, on the
                                 25                product labels, that they kill more than 99.99% of germs;
                                 26         d.     Whether Defendant’s hand-sanitizers contains the statement, on the
                                 27                product labels, that they kill more than 99.99% of illness causing
                                 28                germs;
                                                                     9
                                                     COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CaseCase
                                      8:20-cv-01979-DOC-ADS
                                           8:21-cv-00928 Document
                                                             Document
                                                                  1 Filed
                                                                       105-1
                                                                          05/20/21
                                                                              Filed 05/28/21
                                                                                    Page 12 ofPage
                                                                                               27 Page
                                                                                                   12 of ID
                                                                                                         27 #:12
                                                                                                              Page ID
                                                                     #:5249


                                  1         e.   Whether Defendant’s product labeling created the impression among
                                  2              its customers that its products would kill more than 99.99% of all
                                  3              germs;
                                  4         f.   Whether Defendant’s product labeling created the impression among
                                  5              its customers that its products would kill more than 99.99% of all
                                  6              illness causing germs;
                                  7         g.   Whether a reasonable person would have read the statement “kills
                                  8              more than 99.99% of germs” and any accompanying language to mean
                                  9              that the hand-sanitizers had been scientifically proven to kill at least
                                 10              that exact percentage of germs;
                                 11         h.   Whether a reasonable person would have read the statement “kills
                                 12              more than 99.99% of illness causing germs” and any accompanying
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13              language to mean that the hand-sanitizers had been scientifically
                                 14              proven to kill at least that exact percentage of illness causing germs;
                                 15         i.   Whether the hand-sanitizers kill more than 99.99% of germs;
                                 16         j.   Whether the hand-sanitizers kill more than 99.99% of illness causing
                                 17              germs;
                                 18         k.   Whether it has been scientifically proven that the hand-sanitizers kill
                                 19              more than 99.99% of germs;
                                 20         l.   Whether it has been scientifically proven that the hand-sanitizers kill
                                 21              more than 99.99% of illness causing germs;
                                 22         m.   Whether Defendant knew or should have known that it had not been
                                 23              scientifically proven that its hand-sanitizers kill more than 99.99% of
                                 24              germs;
                                 25         n.   Whether Defendant knew or should have known that it had not been
                                 26              scientifically proven that its hand-sanitizers kill more than 99.99% of
                                 27              illness causing germs;
                                 28   ///
                                                                   10
                                                   COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CaseCase
                                      8:20-cv-01979-DOC-ADS
                                           8:21-cv-00928 Document
                                                             Document
                                                                  1 Filed
                                                                       105-1
                                                                          05/20/21
                                                                              Filed 05/28/21
                                                                                    Page 13 ofPage
                                                                                               27 Page
                                                                                                   13 of ID
                                                                                                         27 #:13
                                                                                                              Page ID
                                                                     #:5250


                                  1         o.     Whether Defendant knew or should have known that its hand-
                                  2                sanitizers do not kill more than 99.99% of germs;
                                  3         p.     Whether Defendant knew or should have known that its hand-
                                  4                sanitizers do not kill more than 99.99% of illness causing germs;
                                  5         q.     Whether Defendant intentionally misrepresented that its hand-
                                  6                sanitizers kill more than 99.99% of germs;
                                  7         r.     Whether Defendant intentionally misrepresented that its hand-
                                  8                sanitizers kill more than 99.99% of illness causing germs;
                                  9         s.     Whether Defendant negligently misrepresented that its hand-sanitizers
                                 10                kill more than 99.99% of germs;
                                 11         t.     Whether Defendant negligently misrepresented that its hand-sanitizers
                                 12                kill more than 99.99% of illness causing germs;
3055 Wilshire Blvd, 12th Floor




                                                   Whether Defendant’s conduct has violated the False Advertising Law
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13         u.
                                 14                (“FAL”), Cal. Bus. & Prof. Code § 1500, et seq.;
                                 15         v.     Whether Defendant’s conduct has violated the Unfair Competition
                                 16                Law (“UCL”), Cal. Bus. & Prof. Code § 1200, et seq.;
                                 17         w.     The nature of the relief, including equitable relief, to which Plaintiff
                                 18                and Class members are entitled; and
                                 19         x.     Whether Plaintiff and Class members are entitled to damages, civil
                                 20                penalties and/or injunctive relief.
                                 21         32.    Typicality. Plaintiff’s claims are typical of those of other Class
                                 22   members because Plaintiff, like the other Class members, purchased Defendant’s
                                 23   hand-sanitizer which included a statement that it kills more than 99.99% of illness
                                 24   causing germs, but would not in fact kill more than that percentage of illness causing
                                 25   germs.
                                 26         33.    Adequacy of Representation. Plaintiff will fairly and adequately
                                 27   represent and protect the interests of the Class members. Plaintiff has retained
                                 28   competent counsel experienced in litigation of class actions, including consumer
                                                                             11
                                                   COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CaseCase
                                      8:20-cv-01979-DOC-ADS
                                           8:21-cv-00928 Document
                                                             Document
                                                                  1 Filed
                                                                       105-1
                                                                          05/20/21
                                                                              Filed 05/28/21
                                                                                    Page 14 ofPage
                                                                                               27 Page
                                                                                                   14 of ID
                                                                                                         27 #:14
                                                                                                              Page ID
                                                                     #:5251


                                  1   class actions, and Plaintiff intends to prosecute this action vigorously. Plaintiff and
                                  2   Class members have a unified and non-conflicting interest in pursuing the same
                                  3   claims and obtaining the same relief. Therefore, all Class members will be fairly
                                  4   and adequately represented by Plaintiff and her counsel.
                                  5         34.    Superiority of Class Action. A class action is superior to other available
                                  6   methods for the fair and efficient adjudication of the claims alleged in this action.
                                  7   The adjudication of this controversy through a class action will avoid the possibility
                                  8   of inconsistent and potentially conflicting adjudications of the asserted claims.
                                  9   There will be no difficulty in the management of this action as a class action, and
                                 10   the disposition of the claims of the Class members in a single action will provide
                                 11   substantial benefits to all parties and to the Court. Damages for any individual Class
                                 12   member are likely insufficient to justify the cost of individual litigation so that, in
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   the absence of class treatment, Defendant’s violations of law inflicting substantial
                                 14   damages in the aggregate would go un-remedied.
                                 15         35.    Class certification is also appropriate because Defendant has acted or
                                 16   refused to act on grounds generally applicable to the Class members, such that final
                                 17   injunctive relief or corresponding declaratory relief is appropriate as to the Class as
                                 18   a whole.
                                 19                          VI.      FIRST CAUSE OF ACTION
                                 20                                (Intentional Misrepresentation)
                                 21         36.    Plaintiff, individually and on behalf of the Class members, repeats and
                                 22   incorporates herein by reference each and every allegation contained in paragraphs
                                 23   1 through 35, inclusive, of this Complaint as if set forth fully herein.
                                 24         37.    Reasonable consumers purchase hand sanitizer for one reason: to kill
                                 25   germs. No reasonable consumer would purchase a hand sanitizer for any purpose
                                 26   other than to kill germs. Reasonable consumers do not purchase hand sanitizer as
                                 27   a replacement for perfume or moisturizers. Alcohol based hand sanitizers, even if
                                 28   ///
                                                                     12
                                                     COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CaseCase
                                      8:20-cv-01979-DOC-ADS
                                           8:21-cv-00928 Document
                                                             Document
                                                                  1 Filed
                                                                       105-1
                                                                          05/20/21
                                                                              Filed 05/28/21
                                                                                    Page 15 ofPage
                                                                                               27 Page
                                                                                                   15 of ID
                                                                                                         27 #:15
                                                                                                              Page ID
                                                                     #:5252


                                  1   scented, have a lingering smell of alcohol and dry the skin on hands, even if they
                                  2   contain a moisturizing ingredient.
                                  3         38.     Defendant manufactures and distributes Purell Hand Sanitizer to
                                  4   various retailers for the express purpose of making sales. Product labeling plays an
                                  5   important role in the consumer purchase decision process for merchandise sold at
                                  6   mass merchandisers such as drug stores and supermarkets.
                                  7         39.     Defendant represented to Plaintiff and the Class members that its hand-
                                  8   sanitizers would kill more than 99.99% of germs, or more than 99.99% of illness
                                  9   causing germs. Specifically, Defendant placed an advertisement, or caused to be
                                 10   placed an advertisement, on the hand-sanitizer labels, which stated either that the
                                 11   product, “kills more than 99.99% of germs,” or that the product, “kills more than
                                 12   99.99% of illness causing germs.”
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13         40.     This statement, inclusive of any potential disclaimer, would lead a
                                 14   reasonable person to conclude that the hand-sanitizers had been proven through a
                                 15   scientific study to kill more than 99.99% of all germs, or at least more than 99.99%
                                 16   of all illness causing germs. That is because the statement included an exact figure
                                 17   for the percentage which went to the hundredth decimal point. Such an exact
                                 18   number would lead a reasonable person to conclude that a specific number had been
                                 19   calculated, and not arbitrarily decided.
                                 20         41.     There is estimated to be somewhere between 100 billion and 1 trillion
                                 21   (10/11 to 10/12) different microbial species on Earth. The current catalogued
                                 22   species stands around 10/7 which leaves about 5 logs yet to be discovered and
                                 23   identified.   In other words, 99.999% of germs are yet to be discovered and
                                 24   identified. Another way of expressing this analysis is that only 0.001% have been
                                 25   discovered. Reasonable consumers are not aware of this information.
                                 26         42.     Defendant could have, but chose not to, select a more accurate
                                 27   statement to display on the front label of its hand sanitizers, such as “kills more than
                                 28   99.99% of some germs” which is substantially more truthful than “kills more than
                                                                           13
                                                   COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CaseCase
                                      8:20-cv-01979-DOC-ADS
                                           8:21-cv-00928 Document
                                                             Document
                                                                  1 Filed
                                                                       105-1
                                                                          05/20/21
                                                                              Filed 05/28/21
                                                                                    Page 16 ofPage
                                                                                               27 Page
                                                                                                   16 of ID
                                                                                                         27 #:16
                                                                                                              Page ID
                                                                     #:5253


                                  1   99.99% of germs.” By failing to include a qualifier between the words “of” and
                                  2   “germs,” Defendant intended to imply that the hand sanitizers kill more than
                                  3   99.99% of all germs.
                                  4          43.    The same is true with respect to the claim that the hand sanitizer “kills
                                  5   more than 99.99% of illness causing germs.” Defendant could have, but chose not
                                  6   to, select a more accurate statement to display on the front label of its hand
                                  7   sanitizers, such as “kills more than 99.99% of some illness causing germs” which
                                  8   is substantially more truthful than “kills more than 99.99% of illness causing
                                  9   germs.” By failing to include a qualifier between the words “of” and “illness,”
                                 10   Defendant intended to imply that the hand sanitizers kill more than 99.99% of all
                                 11   illness causing germs.
                                 12          44.    Reasonable consumers lack expertise in microbiology and thus do not
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   know the differences between the many different types of pathogens and how each
                                 14   pathogen reacts to ethanol. Reasonable consumers must, and do, rely on the claims
                                 15   made by companies such as Defendant, to be accurate, safe, and scientifically
                                 16   sound. Defendant knows that consumers rely on the Purell name and reputation
                                 17   when they assess the veracity of a claim made on a bottle of Purell brand hand
                                 18   sanitizer.   Defendant knows that because it failed to add qualifiers between the
                                 19   words “of” and “germs” in “kills more than 99.99% of germs,” and between the
                                 20   words “of” and “illness” in “kills more than 99.99% of illness causing germs,”
                                 21   consumers will assume that the product kills more than 99.99% of all germs, or
                                 22   more than 99.99% of all illness causing germs, and choose that product over those
                                 23   of Defendant’s competitors, pay more for that product than they otherwise would
                                 24   have had they known the truth, or over rely on hand sanitizer to protect them from
                                 25   every disease-causing pathogen.
                                 26          45.    Approximately three-quarters of Americans say they trust individual
                                 27   brands to deliver consistently on what they promise. Given the nationwide ubiquity
                                 28   of Defendant’s reputation as a reliable manufacturer of quality hand hygiene
                                                                            14
                                                    COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CaseCase
                                      8:20-cv-01979-DOC-ADS
                                           8:21-cv-00928 Document
                                                             Document
                                                                  1 Filed
                                                                       105-1
                                                                          05/20/21
                                                                              Filed 05/28/21
                                                                                    Page 17 ofPage
                                                                                               27 Page
                                                                                                   17 of ID
                                                                                                         27 #:17
                                                                                                              Page ID
                                                                     #:5254


                                  1   products, Defendant’s customers reasonably put their trust in Defendant’s Purell
                                  2   brand and the safety and efficacy of its products. Defendant knows that customers
                                  3   consider the Purell brand to be trustworthy because Defendant, like most of its
                                  4   competitors, allocate some portion of its funds to market its goods in order to build
                                  5   trust and increase its consumer base. If reasonable consumers trust a brand, they
                                  6   tend to believe what they see or hear in advertisements for that brand. Reasonable
                                  7   consumers, like Plaintiff, trust in the quality and efficacy of products that carry the
                                  8   Purell brand name, and thus rely on the marketed promises on the labels of the
                                  9   brand’s products, including the “kills more than 99.99% of germs” and “kills more
                                 10   than 99.99% of illness causing germs” statements at issue. Defendant knows and
                                 11   relies upon this information in order to earn and maximize profits, as is the goal of
                                 12   any merchant.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13         46.    Defendant knows or should have known that when reasonable
                                 14   consumers see a quantified statement of efficacy prominently placed on the label of
                                 15   a product marketed by a reputed company or brand, they not only believe it, but
                                 16   they also take it at face value. Defendant knows or should have known that
                                 17   reasonable consumers do not expect a quantified statement of efficacy prominently
                                 18   placed on the label of a product marketed by Defendant to only apply under certain
                                 19   circumstances.
                                 20         47.    Defendant knows that reasonable consumers are likely to be highly
                                 21   responsive to products that are advertised as offering an extremely high degree of
                                 22   efficacy. Defendant’s knowledge is evidenced by the fact that although Defendant
                                 23   likely had multiple options of statements to display on the front label of its hand
                                 24   sanitizers, it purposefully and intentionally selected one containing a promise of an
                                 25   extremely high degree of, and almost complete and guaranteed, efficacy: exceeding
                                 26   99.99%. Defendant knew and intended that a reasonable consumer would rely on
                                 27   the veracity of the claims that the product “kills more than 99.99% of germs” and
                                 28   that the product “kills more than 99.99% of illness causing germs.”
                                                                              15
                                                     COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CaseCase
                                      8:20-cv-01979-DOC-ADS
                                           8:21-cv-00928 Document
                                                             Document
                                                                  1 Filed
                                                                       105-1
                                                                          05/20/21
                                                                              Filed 05/28/21
                                                                                    Page 18 ofPage
                                                                                               27 Page
                                                                                                   18 of ID
                                                                                                         27 #:18
                                                                                                              Page ID
                                                                     #:5255


                                  1              48.   However, these claims are not factually or scientifically accurate.
                                  2   Defendant knows that these claims are not true given its knowledge that Purell hand
                                  3   sanitizer has not been tested for every germ, or every illness causing germ, in the
                                  4   world, as well as Defendant’s receipt of the FDA Warning Letter informing
                                  5   Defendant that the FDA, “is currently not aware of any adequate and well-
                                  6   controlled studies demonstrating that killing or decreasing the number of bacteria
                                  7   or viruses on the skin by a certain magnitude produces a corresponding clinical
                                  8   reduction in infection or disease caused by such bacteria or virus.”15              The
                                  9   representations that the hand sanitizer “kills more than 99.99% of germs” or “kills
                                 10   more than 99.99% of illness causing germs” is false, as previously stated. It has not
                                 11   been proven in any scientific study that the hand-sanitizer kills more than 99.99%
                                 12   of germs or more than 99.99% of illness causing germs. In fact, it has been
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   scientifically proven that alcohol-based hand-sanitizer does not kill many types of
                                 14   common germs.
                                 15              49.   Defendant knew that the claim that the representations at issue in this
                                 16   lawsuit are not true. Defendant likely has processes in place in order to obtain
                                 17   substantiation documents for the claims made on the labels of its products.
                                 18   Defendant knew that it did not have any substantiation for the claim that the product
                                 19   kills more than 99.99% of germs, or more than 99.99% of illness causing germs,
                                 20   but only for the claim that the product kills some germs under certain circumstances.
                                 21              50.   Reasonable consumers do not verify or second-guess the accuracy of
                                 22   each and every marketing claim by reading the disclaimers that may appear on the
                                 23   back of a package. This is especially true if they believe the brand to be trustworthy.
                                 24   Reasonable consumers cannot be expected to analyze every line of text that appears
                                 25   on a package before making a purchase, especially of a popular household health
                                 26   product.
                                 27   ///
                                 28   15
                                           Id.
                                                                         16
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CaseCase
                                      8:20-cv-01979-DOC-ADS
                                           8:21-cv-00928 Document
                                                             Document
                                                                  1 Filed
                                                                       105-1
                                                                          05/20/21
                                                                              Filed 05/28/21
                                                                                    Page 19 ofPage
                                                                                               27 Page
                                                                                                   19 of ID
                                                                                                         27 #:19
                                                                                                              Page ID
                                                                     #:5256


                                  1            51.   Defendant knew that the claims at issue were false when Defendant
                                  2   made them, and/or made the representations recklessly and without regard for their
                                  3   truth.    Defendant intended that Plaintiff and the Class members rely on the
                                  4   representations. The advertisements were placed on the front labels of the hand
                                  5   sanitizers for the sole purpose of inducing customers to purchase the products.
                                  6   Defendant understood, or should have understood, that a reasonable person would
                                  7   read the “99.99%” promise to indicate that the product would kill nearly every
                                  8   disease-causing germ.
                                  9            52.   Defendant knew or should have known that consumers of hand
                                 10   sanitizer products are highly likely to be responsive to advertising statements that
                                 11   promise almost complete protection against all known germs, or all known illness
                                 12   causing germs.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13            53.   Defendant knew or should have known that consumers mentally
                                 14   convert product attributes into benefits to their own lives when they process
                                 15   advertising messages. Defendant knew and intended for its customers to engage in
                                 16   that conversion process.
                                 17            54.   The claim that the product “kills more than 99.99% of germs” is a
                                 18   product attribute. The claim that the product “kills more than 99.99% of illness
                                 19   causing germs” is also a product attribute. Defendant intended for reasonable
                                 20   consumers to instantaneously convert these product attributes into a material
                                 21   benefit, i.e., that purchasing the hand sanitizer would protect the consumer from
                                 22   getting sick from exposure to almost any germ.
                                 23            55.   Plaintiff and the Class members reasonably relied on the
                                 24   representations at issue. Plaintiff and the Class members believed that a reliable
                                 25   scientific study proved that the hand-sanitizer would kill more than 99.99% of
                                 26   germs, including more than 99.99% of illness causing germs. Based on that belief,
                                 27   and because of it, desiring protection from more than 99.99% of germs, especially
                                 28   the illness causing germs, Plaintiff and the Class members purchased the products.
                                                                                17
                                                      COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CaseCase
                                      8:20-cv-01979-DOC-ADS
                                           8:21-cv-00928 Document
                                                             Document
                                                                  1 Filed
                                                                       105-1
                                                                          05/20/21
                                                                              Filed 05/28/21
                                                                                    Page 20 ofPage
                                                                                               27 Page
                                                                                                   20 of ID
                                                                                                         27 #:20
                                                                                                              Page ID
                                                                     #:5257


                                  1         56.     Because Defendant’s hand sanitizers are not capable of killing more
                                  2   than 99.99% of germs, or more than 99.99% of illness causing germs, reasonable
                                  3   consumers are misled and deceived by Defendant’s packaging of its hand sanitizers
                                  4   as a whole.
                                  5         57.     As a result, Plaintiff and the Class members were harmed when they
                                  6   purchased hand sanitizers that have not actually been proven to kill more than
                                  7   99.99% of germs or more than 99.99% of illness causing germs. Plaintiff and the
                                  8   Class members were not protected from many types of germs. Plaintiff and the
                                  9   Class members also paid a price premium for a product that was not as it was
                                 10   advertised. Plaintiff and the Class members purchased a product that they would
                                 11   not have otherwise purchased.
                                 12         58.     Had Defendant’s packaging disclosed that its hand sanitizers are
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   incapable of killing more than 99.99% of all germs and all illness causing germs,
                                 14   such disclosure would have adversely affected consumers’ willingness to purchase
                                 15   Defendant’s hand sanitizers.
                                 16         59.     Plaintiff’s and the Class members’ reliance on Defendant’s
                                 17   representations was a substantial factor in causing this harm. Had Plaintiff and the
                                 18   Class members known that it had not been proven that the hand sanitizers killed
                                 19   more than 99.99% of germs or more than 99.99% of illness causing germs, they
                                 20   would not have purchased the product.
                                 21         60.     As a direct and proximate result of Defendant’s intentional
                                 22   misrepresentation, Plaintiff and the Class members have suffered injury and are
                                 23   entitled to damages in an amount to be proven at trial but in excess of the minimum
                                 24   jurisdictional requirement of this Court.
                                 25   ///
                                 26   ///
                                 27   ///
                                 28   ///
                                                                      18
                                                      COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CaseCase
                                      8:20-cv-01979-DOC-ADS
                                           8:21-cv-00928 Document
                                                             Document
                                                                  1 Filed
                                                                       105-1
                                                                          05/20/21
                                                                              Filed 05/28/21
                                                                                    Page 21 ofPage
                                                                                               27 Page
                                                                                                   21 of ID
                                                                                                         27 #:21
                                                                                                              Page ID
                                                                     #:5258


                                  1
                                                            VII. SECOND CAUSE OF ACTION
                                  2
                                                                  (Negligent Misrepresentation)
                                  3
                                            61.    Plaintiff, individually and on behalf of the Class members, repeats and
                                  4
                                      incorporates herein by reference each and every allegation contained in paragraphs
                                  5
                                      1 through 60, inclusive, of this Complaint as if set forth fully herein.
                                  6
                                            62.    Defendant represented to Plaintiff and the Class members that its hand
                                  7
                                      sanitizers would kill more than 99.99% of germs and illness causing germs.
                                  8
                                      Specifically, Defendant placed advertisements, or caused to be placed
                                  9
                                      advertisements, on its product labels, which stated, “kills more than 99.99% of
                                 10
                                      germs” and “kills more than 99.99% of illness causing germs.”
                                 11
                                            63.    This statement, inclusive of any disclaimer, would lead a reasonable
                                 12
                                      person to conclude that the hand sanitizers had been proven through a scientific
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      study to kill more than 99.99% of germs, or more than 99.99% of illness causing
                                 14
                                      germs. That is because the statement included an exact figure for the percentage
                                 15
                                      which went to the hundredth decimal point. Such an exact number would lead a
                                 16
                                      reasonable person to conclude that a specific number had been calculated, and not
                                 17
                                      that it had been picked out of clean air.
                                 18
                                            64.    These representations were false. It has not been proven in any
                                 19
                                      scientific study that the hand sanitizers kill more than 99.99% of germs or more
                                 20
                                      than 99.99% of illness causing germs. In fact, it has been scientifically proven that
                                 21
                                      alcohol-based hand sanitizer does not kill many types of germs.
                                 22
                                            65.    Defendant had no reasonable grounds for believing that the
                                 23
                                      representations were true when it made them. No study proves that alcohol-based
                                 24
                                      hand sanitizer kills more than 99.99% of all germs or more than 99.99% of illness
                                 25
                                      causing germs. In fact, many studies prove that hand sanitizer does not kill many
                                 26
                                      types of germs.
                                 27
                                      ///
                                 28
                                                                     19
                                                     COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CaseCase
                                      8:20-cv-01979-DOC-ADS
                                           8:21-cv-00928 Document
                                                             Document
                                                                  1 Filed
                                                                       105-1
                                                                          05/20/21
                                                                              Filed 05/28/21
                                                                                    Page 22 ofPage
                                                                                               27 Page
                                                                                                   22 of ID
                                                                                                         27 #:22
                                                                                                              Page ID
                                                                     #:5259


                                  1         66.    Defendant intended that Plaintiff and the Class members rely on the
                                  2   representations. The advertisements were placed on product packaging and on the
                                  3   product itself for the sole purpose of inducing customers to purchase the product.
                                  4   Defendant understood, or should have understood, that a reasonable person would
                                  5   read the “99.99%” promise to indicate that a scientific study supported this number.
                                  6         67.        Plaintiff and the Class members reasonably relied on the
                                  7   representations. Plaintiff and the Class members believed that a scientific study
                                  8   proved that the hand-sanitizer would kill more than 99.99% of germs and more than
                                  9   99.99% of illness causing germs. Based on that belief, and because of it, desiring
                                 10   to be protected from 99.99% of germs, especially illness causing germs, Plaintiff
                                 11   and the Class members purchased the product.
                                 12         68.    As a result, Plaintiff and the Class members were harmed when they
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   purchased hand-sanitizers that have not actually been proven to kill more than
                                 14   99.99% of germs or more than 99.99% of illness causing germs. Plaintiff and the
                                 15   Class members were not protected from many types of germs, including those that
                                 16   cause illness.     Plaintiff and the Class members also paid a price premium for a
                                 17   product that they would not otherwise have purchased.
                                 18         69.        Plaintiff’s and the Class members’ reliance on Defendant’s
                                 19   representations was a substantial factor in causing this harm. Had Plaintiff and the
                                 20   Class members known that it had not been proven that the hand-sanitizer killed
                                 21   more than 99.99% of germs, or more than 99.99% of illness causing germs, they
                                 22   would not have purchased Defendant’s hand sanitizers.
                                 23         70.        As a direct and proximate result of Defendant’s intentional
                                 24   misrepresentation, Plaintiff and the Class members have suffered injury and are
                                 25   entitled to damages in an amount to be proven at trial but in excess of the minimum
                                 26   jurisdictional requirement of this Court.
                                 27   ///
                                 28   ///
                                                                        20
                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CaseCase
                                      8:20-cv-01979-DOC-ADS
                                           8:21-cv-00928 Document
                                                             Document
                                                                  1 Filed
                                                                       105-1
                                                                          05/20/21
                                                                              Filed 05/28/21
                                                                                    Page 23 ofPage
                                                                                               27 Page
                                                                                                   23 of ID
                                                                                                         27 #:23
                                                                                                              Page ID
                                                                     #:5260


                                  1
                                                             VIII. THIRD CAUSE OF ACTION
                                  2
                                                   (Violation of California False Advertising Law [“FAL”],
                                  3
                                                            Cal. Bus. & Prof. Code § 17500 et. seq.)
                                  4
                                            71.    Plaintiff, individually and on behalf of the Class members, repeats and
                                  5
                                      incorporates herein by reference each and every allegation contained in paragraphs
                                  6
                                      1 through 70, inclusive, of this Complaint as if set forth fully herein.
                                  7
                                            72.    Defendant’s statements on its hand sanitizers’ labels that the product
                                  8
                                      would kill more than 99.99% of germs and more than 99.99% of illness causing
                                  9
                                      germs were false. No scientific study proves that alcohol-based hand-sanitizer kills
                                 10
                                      more than 99.99% of germs or more than 99.99% of illness causing germs, and, in
                                 11
                                      fact, studies prove that alcohol-based hand-sanitizer does not kill many types of
                                 12
                                      germs. These advertisements were made on products manufactured by Defendant
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      and sold in stores such as Target, and other stores, to California residents.
                                 14
                                            73.    Alternatively, the statements that the product would kill more than
                                 15
                                      99.99% of germs, or the statement that the product would kill more than 99.99% of
                                 16
                                      illness causing germs, combined with the disclaimer on the back of the packaging,
                                 17
                                      created the false impression that the product would in fact kill more than 99.99% of
                                 18
                                      all germs, or all illness causing germs, because the statement on the front of the
                                 19
                                      bottle gave the impression that it had been scientifically proven to kill more than
                                 20
                                      99.99% of all germs, or all illness causing germs, due to the adoption of an exact
                                 21
                                      percentage, and because the disclaimer on the back of the product did not detract
                                 22
                                      from that impression in that it merely provided a corollary statement which was not
                                 23
                                      inconsistent with the overall claim that the product killed more than 99.99% of all
                                 24
                                      germs or all illness causing germs.
                                 25
                                            74.    To the extent that it exists at all, the statement on the back of the bottle
                                 26
                                      that the product “Kills 99.99% of most common germs that may cause illness” is
                                 27
                                      consistent with, and does not detract from, the promise on the front of the bottle that
                                 28
                                                                     21
                                                     COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CaseCase
                                      8:20-cv-01979-DOC-ADS
                                           8:21-cv-00928 Document
                                                             Document
                                                                  1 Filed
                                                                       105-1
                                                                          05/20/21
                                                                              Filed 05/28/21
                                                                                    Page 24 ofPage
                                                                                               27 Page
                                                                                                   24 of ID
                                                                                                         27 #:24
                                                                                                              Page ID
                                                                     #:5261


                                  1   the product kills more than 99.99% of germs and more than 99.99% of all illness
                                  2   causing germs. A reasonable consumer would believe, after reading both the front
                                  3   and back label statements, that the product will in fact kill more than 99.99% of all
                                  4   germs, or all illness causing germs. Therefore, the advertising is both actually
                                  5   misleading and has a capacity, likelihood, or tendency to deceive or confuse the
                                  6   public.
                                  7         75.     Plaintiff and the Class members relied on the advertisements by
                                  8   purchasing hand-sanitizers that they believed had been proven to kill more than
                                  9   99.99% of germs and/or illness causing germs. The representation that the hand-
                                 10   sanitizers would kill more than 99.99% of germs and/or illness causing germs
                                 11   contributed materially to Plaintiff’s and the Class members’ decisions to purchase
                                 12   the hand-sanitizers.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13         76.    As a result, Plaintiff and the Class members were damaged. Plaintiff
                                 14   and the Class members did not receive the benefits of their bargains and used hand-
                                 15   sanitizers which had not been proven to kill more than 99.99% of germs or more
                                 16   than 99.99% of illness causing germs and, in fact, did not kill many types of germs.
                                 17   Plaintiff and the Class members paid a price premium for a product that they would
                                 18   not have purchased had they known the truth.
                                 19         77.     Plaintiff and the Class members have suffered monetary injury in fact
                                 20   as a direct and proximate result of the violations of the False Advertising Law
                                 21   committed by Defendant as alleged herein in an amount to be proven at trial but in
                                 22   excess of the minimum jurisdictional amount of this Court.
                                 23                          IX.   FOURTH CAUSE OF ACTION
                                 24                   (Violation of the Unfair Competition Law [“UCL”],
                                 25                          Cal. Bus. & Prof. Code § 17200, et seq.)
                                 26         78.     Plaintiff, individually and on behalf of the Class members, repeats and
                                 27   incorporates herein by reference each and every allegation contained in paragraphs
                                 28   1 through 77, inclusive, of this Complaint as if set forth fully herein.
                                                                              22
                                                     COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CaseCase
                                      8:20-cv-01979-DOC-ADS
                                           8:21-cv-00928 Document
                                                             Document
                                                                  1 Filed
                                                                       105-1
                                                                          05/20/21
                                                                              Filed 05/28/21
                                                                                    Page 25 ofPage
                                                                                               27 Page
                                                                                                   25 of ID
                                                                                                         27 #:25
                                                                                                              Page ID
                                                                     #:5262


                                  1         79.       By its actions and conduct as alleged herein, Defendant has committed
                                  2   one or more acts of unfair competition within the meaning of California Business
                                  3   and Professions Code § 17200 (“UCL”) that constitute unfair, unlawful and/or
                                  4   fraudulent business practices as those terms are defined under California law.
                                  5         80.       Defendant’s business practices are unfair under the UCL because
                                  6   Defendant has acted in a manner that is immoral, unethical, oppressive,
                                  7   unscrupulous and/or substantially injurious to Plaintiff and the Class members.
                                  8   These business practices, described above, include creating false advertisements on
                                  9   product packaging and directly on the product itself. The false advertisements are
                                 10   substantially injurious because they induce consumers to make purchases that they
                                 11   would not otherwise make, in expectation of receiving benefits that they do not
                                 12   receive. Further, the impact of the practice against Plaintiff and the Class members
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   far outweighs any possible justification or motive on the part of Defendant. The
                                 14   impact on Plaintiff and the Class members has been described. Defendant can have
                                 15   no possible justification for including a false inducement to purchase its products.
                                 16   Plaintiff and the Class members could not reasonably have avoided this injury
                                 17   because they relied on Defendant’s advertisement as to the quality and
                                 18   characteristics of the products being sold, as all consumers who rely on the verity
                                 19   of product advertising must do.
                                 20         81.       Defendant’s false advertisement is violative of public policy as
                                 21   expressed in the False Advertising Law. Each of these statutes strictly forbids false
                                 22   advertisements such as those Defendant has disseminated and/or caused to be
                                 23   disseminated, and represent expressions of public policy against this practice.
                                 24         82.       Defendant’s business practices are also unfair because they
                                 25   significantly threaten or harm competition.         Competition is fostered by an
                                 26   environment in which information can be relied upon, so that consumers can make
                                 27   wise decisions, and so that products which accurately reflect the consumers’ wishes
                                 28   can flourish.
                                                                        23
                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CaseCase
                                      8:20-cv-01979-DOC-ADS
                                           8:21-cv-00928 Document
                                                             Document
                                                                  1 Filed
                                                                       105-1
                                                                          05/20/21
                                                                              Filed 05/28/21
                                                                                    Page 26 ofPage
                                                                                               27 Page
                                                                                                   26 of ID
                                                                                                         27 #:26
                                                                                                              Page ID
                                                                     #:5263


                                  1         83.      As shown above, Defendant’s business practices are also unlawful
                                  2   because they violate the False Advertising Law.
                                  3         84.      Defendant’s business practices are also fraudulent under the UCL
                                  4   because they constitute representations to the public which are likely to deceive the
                                  5   public. The representations indicate that it has been proven that Defendant’s hand
                                  6   sanitizers will kill more than 99.99% of germs, or more than 99.99% of illness
                                  7   causing germs, when in fact it has not been so proven, and, instead, it has been
                                  8   suggested that Defendant’s hand sanitizers will not kill many types of germs. The
                                  9   public, receiving these representations, is likely to believe that it has been proven
                                 10   that Defendant’s alcohol-based hand sanitizers will kill more than 99.99% of germs,
                                 11   or illness causing germs, and is so deceived.
                                 12         85.      Defendant’s representations are likely to deceive the public because
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   they are untrue and because they create the impression that the hand sanitizers have
                                 14   been proven to kill more than 99.99% of germs or illness causing germs. A
                                 15   reasonable consumer would be likely to believe that, if Defendant stated its products
                                 16   kill a very exact percentage of germs, that it has in fact been proven to kill all of
                                 17   those germs.
                                 18         86.      Plaintiff and the Class members relied on these representations when
                                 19   they purchased Defendant’s hand-sanitizers, which they would not have otherwise
                                 20   purchased.
                                 21         87.      Plaintiff and the Class members have suffered monetary injury in fact
                                 22   as a direct and proximate result of the acts of unfair competition committed by
                                 23   Defendant as alleged herein in an amount to be proven at trial but in excess of the
                                 24   minimum jurisdictional amount of this Court.
                                 25   ///
                                 26   ///
                                 27   ///
                                 28   ///
                                                                       24
                                                       COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CaseCase
                                      8:20-cv-01979-DOC-ADS
                                           8:21-cv-00928 Document
                                                             Document
                                                                  1 Filed
                                                                       105-1
                                                                          05/20/21
                                                                              Filed 05/28/21
                                                                                    Page 27 ofPage
                                                                                               27 Page
                                                                                                   27 of ID
                                                                                                         27 #:27
                                                                                                              Page ID
                                                                     #:5264


                                  1                             X.     PRAYER FOR RELIEF
                                  2         WHEREFORE, Plaintiff, individually and on behalf of the Class,
                                  3   respectfully requests that the Court enter an Order:
                                  4         1.     Declaring that this action is a proper class action, certifying the Class
                                  5                as requested herein, designating Plaintiff as Class Representative, and
                                  6                appointing Plaintiff’s attorneys as Class Counsel;
                                  7         2.     Enjoining Defendant from continuing the unfair business practices
                                  8                alleged in this Complaint, mandating that Defendant remove the false
                                  9                advertisements from its hand sanitizing products and product
                                 10                packaging;
                                 11         3.     Ordering Defendant to pay actual and statutory damages (including
                                 12                compensatory damages) and restitution to Plaintiff and all the Class
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                members, as allowable by law;
                                 14         4.     Ordering Defendant to pay both pre- and post-judgment interest on any
                                 15                amounts awarded;
                                 16         5.     Ordering Defendant to pay attorneys’ fees and costs of suit; and
                                 17         6.     Ordering such other and further relief as this Court may deem just and
                                 18                proper.
                                 19                          XI.     DEMAND FOR JURY TRIAL
                                 20         Plaintiff, on behalf of herself, her Class, and all others similarly situated,
                                 21   hereby demands a jury trial for all claims so triable.
                                 22

                                 23   Dated: May 20, 2021                              WILSHIRE LAW FIRM
                                 24

                                 25
                                                                                     By ___________________
                                                                                       Thiago M. Coelho
                                 26                                                    Attorneys for Plaintiff and the
                                 27                                                    Putative Class

                                 28
                                                                     25
                                                     COMPLAINT AND DEMAND FOR JURY TRIAL
